EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: This application is in condition for allowance except for the presence of claims 13-20 directed to group II non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a power wiring disposed in a peripheral area surrounding the display area, the power wiring comprising: a first power wiring pattern; a second power wiring pattern spaced apart from the first power wiring pattern; and a bridge pattern connecting the first power wiring pattern and the second power wiring pattern; a signal wiring disposed in the peripheral area; and an insulating layer disposed covering the power wiring and the signal wiring, the insulating layer comprising an organic layer-removed area in which at least a part of the insulating layer is  removed, the organic layer-removed area extending in a direction to cross the power wiring in a plan view, wherein the bridge pattern overlapping the organic layer-removed area, wherein the power wiring and the signal wiring overlap each other in the organic layer-removed area, wherein the signal wiring is disposed in a same layer as the first gate electrode, and the bridge pattern is disposed in a same layer as the second gate electrode. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-12 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        08/24/22